Citation Nr: 1112495	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran served in the US Air Force from October 1961 to August 1962.  He also had service in the Alabama Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of July 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Shortly after the Veteran submitted his claim for benefits, the Veteran informed the RO that he had received treatment from an audiologist located in Birmingham, Alabama.  The audiologist's name was Ms. Jackie Battle.  The Veteran initially stated that Ms. Battle was associated with the Princeton Baptist Medical Center.  Attempts to obtain any records from the audiologist purportedly located at the Princeton Baptist Medical Center were nonproductive.  The Veteran reported to VA in June 2005 that he knew she had left Princeton Baptist Medical Center and would obtain and submit her records.  The records have not been submitted.  On remand, additional efforts to obtain the records should be undertaken.  

In conjunction with the Veteran's claim for benefits, the Veteran underwent a VA audiological examination in June 2007.  The audiologist noted that the Veteran served in the Alabama Air National Guard from 1962 to 1965, but added that the Veteran's medical treatment records were not located in the claims folder.  As a result of this lack of records, the audiologist stated that she was unable to provide an etiological opinion concerning any hearing loss or tinnitus disabilities from which the Veteran might now be suffering therefrom.  Hence, a nonresponsive report was forwarded to the RO for review.  

On remand, another attempt should be made by the RO/AMC to obtain any additional service treatment records that may be held by the Alabama Air National Guard or the National Personnel Records Center with respect to the years extending from 1959 to 1965.  

Following the above, a VA opinion should be obtained and included in the claims folder as the VA examiner in June 2007 was unable to provide an opinion.

The case is REMANDED to the AMC/RO for the following development:

1.  The RO/AMC should contact the Veteran and ask that he identify all sources of treatment and assessment for his bilateral hearing loss and tinnitus and that he furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  In particular, the Veteran should either submit or provide sufficient information concerning the location of the records of Ms. Battle such that the AMC/RO can attempt to obtain the records.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then obtained and associated with the claims file.  If requests for any private treatment records are not successful, the AMC/RO should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

2.  Pursuant to the Adjudication Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section B, Paragraph 15, the RO/AMC should contact the National Personnel Records Center (NPRC), Address Code 21-HQ ARPC/DPI, the Alabama Adjutant General's Office, and any other appropriate agencies, and request all treatment records along with any retention physicals or enlistment physicals regarding the Veteran that date from 1959 to 1965.  If any of the requested records were "retired" and placed into long-term storage, the AMC/RO should request from the appropriate agency that those records be activated, copies made, and sent to the AMC/RO.  If such records are unavailable, the RO should certify the reason for such unavailability.  

3.  After the above items have been accomplished and any obtained medical records have been included in the claims folder for review, the RO/AMC should schedule the Veteran for a VA audiological examination concerning his claim for service connection for bilateral hearing loss and tinnitus.  The complete claims folder and this remand are to be made available to the examiner before the examination, and the examiner must indicate that he or she has reviewed the claims folder.

The examiner should provide an opinion with respect to the etiology of the Veteran's hearing loss and tinnitus.  The examiner is asked to state whether it is at least as likely as not that any current hearing loss and tinnitus is related to any in-service disease or injury, including credible reports of noise exposure in service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.

4.  Following completion of the foregoing, the RO/AMC must review the examination report and ensure that the above requested development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO/AMC should re-adjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and the accredited representative should be provided a supplemental statement of the case (SSOC), including all the evidence received since the July 2007 statement of the case (SOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  The Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


